DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/09/2022 have being considered by the examiner.



Reason for Allowance

Claims 1-11, 13-18, and 20, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 05/24/2022 and a thorough search the closest prior arts Sissom (US 2019/0258073 A1), in view of Chen (Patent No.: US 5,914,811 A), and in further view of Li et al. (Patent No.: US 7,457,493 B1), and in further view of GUO (US 2020/0389633 A1), and in further view of Klug et al.  (US 2022/0050298 A1), and in further view of SCHOWENGERDT et al.  (US 20180239147 A1), and in further view of WANG et al. (US 20170307890 A1), and in further view of Yeung et al. (US 20050206846 A1), and in further view of Bruzzone et al. (US 2003/0184864 A1), and in further view of Clowes et al. (US 20140168755 A1), and in further view of FRISKEN (US 20190223729 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the first light director is a DT-PBS configured to compensate for a spectral dispersion of the first DT-PBS, as claimed in claim 1. 

With regards to independent claim 10, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the first light director is a DT-PBS configured to compensate for a spectral dispersion of the first DT-PBS, as claimed in claim 10. 

With regards to independent claim 18, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and compensating, via the first light director, for a spectral dispersion of the first DT-PBS, wherein the first light director is a DT-PBS, as claimed in claim 18. 

The dependent claims 2-9, 11, 13-17, and 20, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628